Case 1:20-cv-11479-LTS Document 29 Filed 11/17/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

JAMES KOPPEL,

Plaintiff, 5
Vv. No. 20-cv-11479-LTS
WILLIAM MOSES, ;

Defendant. |

 

RULE 16.1 CERTIFICATION OF DEFENDANT WILLIAM MOSES
Defendant William Moses and his counsel hereby certify pursuant to Local Rule

16.1(d)(3) that:

(a) they have conferred with a view to establishing a budget for the costs of
conducting the full course — and various alternative courses — of the litigation; and

(b) they have conferred to consider the resolution of the litigation through the use of
alternative dispute resolution programs such as those outlined in Local Rule 16.4.

Respectfully Submitted,

Age FO /s/ Jeffrey J. Pyle

William Moses Jeffrey J. Pyle (BBO # 647438)
ipyle@princelobel.com
PRINCE LOBEL TYE LLP
One International Place, Suite 3700
Boston, MA 02110
T: 617-456-8000
F: 617-456-8100

Certificate of Service

I hereby certify that the within document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and by
first-class mail to any non-registered participants.

/s/ Jeffrey J. Pyle
Jeffrey J. Pyle

3584154.v1
